DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the baseline components as described in the independent claim, further modified by the coupling assembly of claim 5 which included a drive link that was pivotably coupled to the housing assembly and a drive screw of the drive assembly.  Further, regarding claim 10, the drive assembly including the engagement assembly further having a coupling rod, as well as a proximal and distal gear disposed at a portion of the coupling rod. 

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was Kostrewski, (US 9713466).  While this reference contains many of the same features as the current application, upon further examination this reference fails to supply the needed features of the claim limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the limitation " a second biasing member " is claimed.  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the Examiner will interpret this as a biasing member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kostrewski,  (US 9,713,466).

Regarding claim 1, Kostrewski discloses: An instrument drive assembly for use with a surgical instrument, the instrument drive assembly (Figure 2, adaptor 30) comprising: 
a housing assembly (Figure 2, adaptor 30) supporting a drive assembly (Figure 2, cam drum assembly 60) therein; 

a coupling tube (Figure 2, distal end portion 38) supported at a distal end of the housing assembly and extending distally therefrom;  

a coupling assembly (Figure 17, distal end portion 38 and locking mechanism 80) supported in the housing assembly, the coupling assembly configured to releasably couple to an instrument drive shaft (Fig. 18, connector 44) of the surgical instrument; and 

a retention mechanism (Figure 17, and locking mechanism 80) configured to releasably couple to an instrument sleeve (Fig. 18, connector 44) of the surgical instrument. 

Regarding claim 2, Kostrewski further discloses: the retention mechanism  (Figure 17, and locking mechanism 80) is supported in the housing assembly and includes: 
a button slidably (Figs. 18-28, release switch 81) coupled to the housing assembly and including a cam arm  (Figs. 18-28, lock bar 84), the button slidable between a first position (Fig. 24)  and a second position (Fig. 26), and 
a latch plate  (Figs. 18-28, lock arm 85) pivotable coupled to the housing assembly and configured to transition between a locked configuration and unlocked configuration with respect to an instrument sleeve of the surgical instrument, the latch plate including an arm configured to engage the cam arm of the button and a portion of the instrument sleeve,  
wherein in the first position (Fig. 24) of the button the arm of the latch plate is configured to engage a portion of an instrument sleeve, and in the second position (Fig. 26) of the button the cam arm of the button engages the arm of the latch plate such that the latch plate is configured to pivot out of engagement with a portion of an instrument sleeve.

Regarding claim 3, Kostrewski further discloses: the retention mechanism  (Figure 17, and locking mechanism 80) further includes a first biasing member (Figs. 18-28, switch-biasing member 81a) interposed between the latch plate and the housing assembly such that the latch plate is biased into one of the locked or unlocked configurations.

Regarding claim 4, Kostrewski further discloses: the retention mechanism further includes a second biasing member (Figs. 18-28, switch-biasing member 81a) interposed between the button and the housing assembly such that the button is biased into one of the first or second positions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731